Citation Nr: 0419816	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-17 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for hearing loss (also 
claimed as ear problems), to include as due to exposure to 
herbicide agents.

3.  Entitlement to service connection for hypertension, to 
include as due to exposure to herbicide agents.

4.  Entitlement to service connection for gastroesophageal 
reflux disease, to include as due to exposure to herbicide 
agents.

5.  Entitlement to service connection for reflux esophagitis, 
to include as due to exposure to herbicide agents.

6.  Entitlement to service connection for 
hypercholesterolemia, to include as due to exposure to 
herbicide agents.

7.  Entitlement to service connection for chronic 
intermittent hemorrhoids, to include as due to exposure to 
herbicide agents.

8.  Entitlement to service connection for diverticulitis, to 
include as due to exposure to herbicide agents.

9.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to exposure to 
herbicide agents.

10.  Entitlement to service connection for basal cell 
carcinoma, to include as due to exposure to herbicide agents.

11.  Entitlement to service connection for benign renal cyst, 
to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran had an honorable period of active duty service in 
the United States Army from October 8, 1968, to August 30, 
1974.  Service in Korea during this period is indicated by 
the evidence of record.

In an August 2002 Administrative Decision, the RO determined 
that an additional period of service extending from August 
31, 1974, to March 22, 1976, was under dishonorable 
conditions, barring the veteran from entitlement to 
Department of Veterans Affairs (VA) benefits including health 
care and related benefits under chapter 17 of title 38, 
United States Code.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a November 2002 rating decision of the VA 
Regional Office (RO) in New Orleans, Louisiana.

In connection with this appeal, the veteran testified at a 
personal hearing held on November 17, 2003, at the RO before 
the Board.  A transcript of that hearing has been associated 
with the veteran's VA claims folder.  At his Travel Board 
hearing, the veteran clarified that he also was appealing the 
RO's denial of service connection for "ear problems" on the 
basis of claimed hearing loss on a direct basis as well as 
due to exposure to herbicide agents.

The Board also notes that the veteran's Notice of 
Disagreement of December 2002 did not specifically list the 
hypertension and hemorrhoids disorders denied by the RO in 
its November 2002 rating decision; however, in view of the 
fact that the RO included these issues in the Statement of 
the Case (SOC) furnished to the veteran in May 2003, to which 
he appealed that same month indicating on his VA Form 9 that 
he desired to appeal "all of the issues" listed on that 
SOC, and which the RO then certified on appeal to the Board 
as including both issues in addition to the others listed on 
the title page, see VA Form 8, dated August 29, 2003, the 
Board may also fairly construe the veteran's appeal as 
encompassing these issues.  See Marsh v. West, 11 Vet. App. 
468, 470-72 (1998) (Board has an obligation to assess its own 
jurisdiction on appealed claims); see e.g. Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993) (failure by appellant to 
file a substantive appeal with respect to this claim does not 
automatically foreclose his appeal, render the claim final, 
or otherwise deprive the Board of jurisdiction).

The issues of service connection for the low back disorder 
and hearing loss are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

Ear problems (other than hearing loss), hypertension, 
gastroesophageal reflux disease, reflux esophagitis, 
hypercholesterolemia, hemorrhoids, diverticulitis, COPD, 
basal cell carcinoma, and benign renal cyst were not the 
result of disease or injury in service.


CONCLUSION OF LAW

The claimed-for disorders involving ear problems (other than 
hearing loss), hypertension, gastroesophageal reflux disease, 
reflux esophagitis, hypercholesterolemia, hemorrhoids, 
diverticulitis, COPD, basal cell carcinoma, and benign renal 
cyst were not incurred in or aggravated by military service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002).  This law emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, and it 
affirmed VA's duty to assist claimants by making reasonable 
efforts to obtain relevant evidence and information in 
support of a claim.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004).  This has been accomplished in this 
case; the AOJ provided the veteran notice of the VCAA in a 
letter dated in February 2002, prior to the initial 
adjudication of the claims on appeal in November 2002.

Furthermore, the Board finds that the requirements with 
respect to the content of the VCAA notice were met in this 
case.  VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004).

In this case, the RO's February 2002 VCAA notice informed the 
veteran of the information and evidence that is necessary to 
substantiate the claims for service connection for the 
disorders in question.  In addition,  the RO informed the 
veteran about the information and evidence that VA will seek 
to provide including his service medical records and other 
relevant medical records which the veteran informed VA about.  
The RO also informed the veteran about the information and 
evidence he was expected to provide.  Although the VCAA 
notice letter that was provided to the veteran did not 
specifically contain the "fourth element," the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims.  In this 
regard, the RO has informed the veteran in the rating 
decision, statement of the case, and supplemental statements 
of the case the reasons for the denial of his claims and, in 
so doing, informed him of the evidence that was needed to 
substantiate those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error.

In addition, the Board finds that the duty to assist the 
veteran also has been satisfied in this case.  Service 
medical records as well as relevant VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the claims.

Additionally, the record shows that the veteran was afforded 
a hearing before the undersigned at the RO in November 2003, 
and a transcript of his testimony from that hearing is in the 
file and has been reviewed.  The record shows further that VA 
has assisted the veteran and his representative throughout 
the course of this appeal by providing him with a statement 
of the case and supplemental statement of the case which 
informed him of the laws and regulations relevant to his 
claims.  The Board and the RO have assisted him not only by 
considering his contentions but also by considering other 
laws and regulations relevant to his claims including those 
providing presumptions of service connection in certain 
circumstances for veterans exposed to herbicide agents.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.

Background

The veteran claims that he was exposed to herbicide agents on 
several occasions near the Demilitarized Zone (DMZ) in Korea, 
and that as a result, developed multiple medical problems, 
specifically, the disorders listed on the title page as 
Issues #2-11.  He also has related an account from his Korean 
service of seeing a U. S. military plane fly overhead and 
then land dripping with some unknown chemical, possibly 
herbicides in his belief.

Service personnel records in the file verify that he served 
in Korea from March 1969 to April 1970 and from January 1972 
to February 1973.  These records also denote his unit 
assignments while in Korea: 4th Battalion, 44th Artillery 
during his first tour, and then with 802nd Engineer Battalion 
in his second tour.  The Board observes further that his 
Korean tours encompass his military service found honorable 
for VA purposes.  See Administrative Decision, dated August 
31, 2002, of record.

The veteran's service medical records are entirely negative 
for any of the claimed-for disorders involving ear problems, 
hypertension, gastroesophageal reflux disease, reflux 
esophagitis, hypercholesterolemia, hemorrhoids, 
diverticulitis, (COPD), basal cell carcinoma, or benign renal 
cyst.  Moreover, there is no evidence showing medical 
treatment or diagnosis for any of these conditions for 
several years after service.

The post-service medical records in the file are few in 
number and only of recent chronology, as according to the 
veteran, he was not able to obtain older records from private 
physicians.  However, the evidence reflects that his medical 
history in the recent past has been significant for 
hypertension (2001), gastroesophageal reflux disease (2001), 
reflux esophagitis (1998), hypercholesterolemia (2001), 
diverticulitis (1998), COPD (2000), and renal cysts (2001).  
These disorders were noted by history on his Agent Orange 
registry examination conducted in December 2001.  In 
addition, he was diagnosed on this exam with chronic 
intermittent hemorrhoids and basal cell carcinoma times one.

In support of his claim, the veteran submitted recent private 
treatment reports from a Dr. C. E., M.D., dated from August 
2001 to March 2002.  Dr. E. indicated in a summary report 
dated in March 2002 that the veteran had been his patient 
since 1982, and that he had treated him for upper respiratory 
infections, stable blood pressure (around 128/84), gastritis, 
rectal bleeding, and benign colon polyps.  Further, these 
records showed that the veteran had been hospitalized in 
August 2001 for hyperlipidemia and reflux (that was felt to 
by angina, although he had a negative treadmill test).  
Additionally, gastroenterology reports obtained through Dr. 
E. and dated in January 2002 indicated that the veteran had 
been treated and diagnosed with external hemorrhoids and 
hyperlipidemia, and that his past medical history was 
significant for gastroesophageal reflux disease, hiatal 
hernia, nonmelanomatous skin cancers and diverticulitis.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, service connection may be 
granted on a presumptive basis for certain enumerated 
"chronic diseases," which in this case would include 
hypertension and malignant tumors of the skin, if shown to a 
compensable degree within one year after service.  38 C.F.R. 
§§ 3.307(a)(1)-(3), 3.309(a).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Presumptive service connection - herbicide exposure

The Board will first address the element of the veteran's 
claim where he alleges that the disorders in question (ear 
problems, hypertension, gastroesophageal reflux disease, 
reflux esophagitis, hypercholesterolemia, hemorrhoids, 
diverticulitis, COPD, basal cell carcinoma, or benign renal 
cyst) can be service connected on the basis of claimed 
exposure to herbicide agents used in Korea.  Similar to the 
"chronic diseases" referenced above, the presumptive 
diseases associated with exposure to herbicide agents are 
specifically enumerated, as listed under 38 C.F.R. 
§ 3.309(e); the veteran was provided a list of these diseases 
in the SOC of May 2003.  See 38 C.F.R. § 3.307(a)(6).  The 
regulations provide further that such exposure must have 
occurred in connection with service in the Republic of 
Vietnam between January 1962 and May 1975.  See 38 C.F.R. 
§ 3.307(a)(6)(i) and (iii) (2003).  However, the Board notes 
that the Veterans Benefits Administration (VBA) has recently 
provided guidance concerning claims for diseases based on 
exposure to herbicide agents used in Korea during the Vietnam 
era.  VBA advised that information obtained through the 
Department of Defense disclosed that herbicide agents were 
used in Korea along the DMZ, and in particular for the period 
from April 1968 through July 1969, which covers a portion of 
the veteran's active duty service.  Based on these facts, VBA 
advised that the presumptions found in 38 C.F.R. 
§§ 3.307(a)(6) and 3.309(e) would apply for veterans who 
served in Korea during this period and were exposed to 
herbicide agents, which the VBA has further advised were most 
likely in situations where hand-held sprayers were employed 
to clear excess vegetation along the DMZ.  Accordingly, 
service connection is for consideration when a disease is 
claimed to have been caused by such exposure, and even if the 
claimed exposure is in locations other than Vietnam.  See 
supra, 38 C.F.R. § 3.303(d); see also Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994); see also VA Adjudication 
Procedure Manual, M21-1, Part VI, paras. 7.01(a), 7.01(e) and 
7.20(b)

The evidence which is probative in this case shows that the 
veteran does not have any disorder specifically listed as a 
presumptive disease under section 3.309(e).  As noted above, 
the veteran has been treated in the recent past for a number 
of medical problems, but he has neither claimed nor does the 
medical evidence show that he has a presumptive disease 
associated with herbicide exposure.  He therefore does not 
have a current disability within the meaning of 38 C.F.R. 
§ 3.309(e).  Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence of disease/injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability).
VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the VA has not specifically determined that a 
presumption of service connection is warranted under section 
3.309(e) of 38 C.F.R.  See 59 Fed. Reg. 341-346 (1994); see 
also 61 Fed. Reg. 57586-57589 (1996).  Hence, even assuming, 
without deciding, that he was exposed to herbicides in Korea, 
the veteran is not entitled to a presumption of service 
connection in the absence of a presumptive Agent Orange 
disability.  In short, in the absence of an Agent Orange-
related disability, the veteran's claim of service connection 
for the disorders claimed on appeal on a presumptive basis 
under 38 C.F.R. §§ 3.307(a)(6), 3.309(e) may not be granted.  
The Board will therefore move on to a discussion of direct 
service connection.

Direct service connection

Having found no legal basis to grant service connection for 
any of the claimed-for disorders on the basis of herbicide 
exposure, the Board will now address whether service 
connection can be granted on a direct basis, to include 
consideration of whether hypertension or malignant tumors of 
the skin may be granted on a presumptive basis for chronic 
diseases, per 38 C.F.R. § 3.307(a), cited above.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The Board acknowledges that the veteran has current 
disabilities for the purposes of its consideration of direct 
service connection for the disorders in question; as noted 
above, the private medical records from D. E. dated in 2001-
02 as well as the December 2001 VA examination report reflect 
as much.  The issue in this case is whether any of these 
disabilities originated in service, or in the case of 
hypertension and malignant tumors of the skin, to a 
compensable degree within a year after service.  However, for 
the reasons noted below, the Board finds that a preponderance 
the evidence in this case is against the veteran's claim that 
any of these disabilities resulted from a disease or injury, 
if any, sustained during service.

In this regard, the Board notes first that the absence of any 
evidence of one or more of the claimed disabilities in 
service or for a considerable number of years after service 
constitutes negative evidence tending to disprove the claim 
that the veteran sustained a disease or injury in service 
which resulted in a chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
The lack of any evidence of actual, documented treatment or 
diagnosis for any of the claimed disorders for more than two 
decades after service is itself evidence which tends to show 
that no disease or injury was sustained in service that 
resulted in any chronic or persistent disability which still 
exists currently.  This finding would necessarily include any 
presumptive chronic disease such as hypertension or malignant 
tumor of the skin, of which there is no evidence showing 
treatment or diagnosis within the one-year presumptive period 
after service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disease or injury 
was sustained in service or whether such disease or injury 
resulted in any chronic or persistent disability which still 
exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  The Board should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Second, the "absence" of evidence or "negative" evidence 
of any disease or injury during service for one or more of 
the claimed disorders is supported by affirmative evidence 
which tends to show that these disorders were not incurred 
during that time.  Such affirmative evidence consists of the 
separation examination report which showed no complaints or 
findings pertaining to disabilities in question.  The Board 
has also considered Dr. E.'s report of March 2002 in this 
regard, but as he identified no treatment prior to 1982, 
which was several years after the veteran's discharge, his 
report provides no basis to alter the Board's findings.  In 
effect, all of the evidence in this case is positive evidence 
that the veteran did not, in fact, sustain a disease or 
injury during qualifying active duty that resulted in 
disability or persistent symptoms thereafter for any of the 
disorders addressed herein involving ear problems, 
hypertension, gastroesophageal reflux disease, reflux 
esophagitis, hypercholesterolemia, hemorrhoids, 
diverticulitis, COPD, basal cell carcinoma, or benign renal 
cyst.

The veteran's statements made on appeal to the contrary are 
outweighed by the medical records, which do not show a 
diagnosis for the claimed disorders in service or in the 
years thereafter.  See Curry v. Brown, 7 Vet. App. 59 (1994) 
(a veteran's version of events from past may be of limited 
credibility and probative value in the absence of medical 
records showing treatment for the claimed disorder).  To the 
extent that the veteran himself has expressed otherwise, the 
Board notes that his own lay statements are not competent 
evidence as to medical etiology.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  As such, the veteran's opinion, even if 
provided as sworn testimony, does not constitute competent 
medical evidence and lacks probative value.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim in this case, and service connection is not 
warranted for ear problems (other than hearing loss), 
hypertension, gastroesophageal reflux disease, reflux 
esophagitis, hypercholesterolemia, hemorrhoids, 
diverticulitis, COPD, basal cell carcinoma, or benign renal 
cyst.

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an event, injury, 
or disease in service; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established injury in service.

38 C.F.R. § 3.159(c)(4)(i) (emphasis added to subsection 
(B)).

Because the Board has concluded that the preponderance of the 
evidence in this case is against the underlying premise-i.e., 
that a disease or injury was suffered in service or within 
the presumptive period thereafter for hypertension or 
malignant tumors of the skin,-- it is not necessary to obtain 
an additional medical examination or medical opinion in order 
to decide these issues.  38 C.F.R. § 3.159(c)(4)(i).  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  
38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Service connection is denied for ear problems (other than 
hearing loss), hypertension, gastroesophageal reflux disease, 
reflux esophagitis, hypercholesterolemia, hemorrhoids, 
diverticulitis, (COPD), basal cell carcinoma, and benign 
renal cyst.


REMAND

After having reviewed the veteran's VA claims folder, the 
Board believes that a remand is necessary with respect to the 
low back disorder and hearing loss claims.

Reasons for remand

The record does not contain sufficient medical evidence to 
decide these claims, and therefore, an examination will be 
requested, to include a request for a medical nexus opinion 
for any currently diagnosed disability.  See 38 U.S.C.A. 
§ 5103A(d)(1) and (2) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was diagnosed on the December 2001 Agent 
Orange examination with chronic low back pain.  In addition, 
service medical records show that a preexisting back 
condition - specifically, cracked lumbar vertebrae - was 
noted on the October 1968 entrance examination to service, 
although the veteran was determined to be fit for service at 
that time.  In 1973, the veteran was seen on several 
occasions for complaints of low back pain.  In denying the 
claim for service connection based on aggravation of a 
preexisting back disability, the RO noted in the November 
2002 rating decision that the treatment records from 1973 
were from the veteran's dishonorable period of service.  
However, the Board notes that the RO determined in the August 
2002 Administrative Decision that the period of dishonorable 
service did not begin until August 31, 1974.  Therefore, 
since the 1973 back complaints in service appear to have 
occurred during the honorable period of service, the Board 
concludes that this case should be remanded for further 
development regarding whether the back complaints in service 
constituted aggravation of the preexisting back condition 
and, if so, whether there is a connection between aggravation 
of that disability and a condition of the low back, if any, 
currently.

Regarding hearing loss, the Agent Orange examination showed 
that the veteran had normal auditory acuity per a whisper 
test, but the record does not show that he has had formal 
audiometric testing done in connection with this claim (this 
was most probably due to the fact that he only recently 
clarified that he was claiming hearing loss, as noted above).  
Under these circumstances, the Board believes that a VA 
examination is needed to determine whether the veteran has 
current hearing loss which meets VA requirements for a 
hearing loss disability for service connection purposes, and 
if so, whether current hearing loss is the result of a 
disease or injury incurred service as shown by the service 
medical records which include audiometric findings.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request that the veteran 
identify all treatment facilities where 
he had been seen for his alleged back 
disorder and hearing loss since May 2002.  
VBA should obtain all treatment record, 
if any, sufficiently identified by the 
veteran.

2.  VBA should make arrangements with an 
appropriate medical facility for the 
veteran to be examined for the purpose of 
addressing the nature and etiology of the 
low back disorder and hearing loss for 
which service connection is being sought.  
For the hearing loss claim, it should 
also be requested that the examination 
include formal audiometric testing.  If 
an examination by a specialist is 
required, such an examination should be 
provided, as appropriate.  For any 
examination conducted, the examiner 
should determine whether the veteran has 
a current disability of the low back and 
whether he has hearing loss, and if so, 
render a diagnosis.  With respect to the 
low back disorder, the examiner should 
review the veteran's medical history and 
provide an opinion as to etiology for any 
diagnosed disorder of the spine.  In 
particular, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any current back 
disorder was incurred or aggravated 
during the veteran's honorable period of 
active duty between October 8, 1968, and 
August 30, 1974.  If the onset of any 
diagnosed disorder of the spine is 
determined to have preexisted this period 
of active duty service, the examiner 
should express an opinion as to whether 
it is at least as likely as not that the 
particular disorder increased in severity 
during such service beyond its natural 
progress.  If a disorder is considered a 
congenital or developmental defect, the 
examiner should state whether such 
defects were subject to a superimposed 
disease or injury during service which 
resulted in disability.  The examiner 
should fully consider the veteran's 
available service medical records and all 
post service medical evidence.  The 
report or reports of the requested 
examinations should then be associated 
with the veteran's claims file.

2.  VBA should then readjudicate the 
remaining issues on appeal with 
consideration given to the evidence of 
record, including all evidence obtained 
as a result of this remand and any other 
relevant evidence submitted by or on 
behalf of the veteran.  In adjudicating 
the claim, the RO should give 
consideration to the medical opinions as 
to a connection, if any, between any 
current low back disorder or hearing loss 
and evidence of a such a disability in 
service, as well as consideration of all 
the relevant evidence of record, in light 
of the bar to benefits for a certain 
period of the veteran's service as shown 
by the August 2002 Administrative 
Decision.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
allowed an appropriate period of time for 
a response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



